Title: “Supplement to the Boston Independent Chronicle,” [before 22 April 1782]
From: Franklin, Benjamin
To: 


When Franklin saw that serious peace negotiations were possible, his rage at the cruelties of the war resurfaced. He had heard that Great Britain desired a reconciliation. The cessation of hostilities was not the same as a reconciliation, he maintained, and peace without reconciliation would never be durable. It would take more than a “mere Peace” to erase the memory of the atrocities that innocent Americans had suffered at the hands of the British and their Indian allies. As he insisted to Oswald on April 19 (just hours before Oswald returned to London), Great Britain should offer reparations.



By April 22, Franklin had printed this hoax, a purported supplement to a Boston newspaper. Not since he and Lafayette had drawn up a “List of British Cruelties” in 1779 had he written in such detail about the savage acts visited upon American citizens. If Franklin could get the articles reprinted in England, he wrote John Adams, “it might make them a little asham’d of themselves.” It might also influence public opinion as the peace negotiations got under way.
Franklin printed two versions of the “Supplement.” The preliminary one, which we have no evidence of his having circulated, consisted only of the one-page purported letter from a Capt. Samuel Gerrish. We suspect that he wrote this piece in the days following Oswald’s departure, though the lack of any manuscript versions of these pieces renders our speculations tentative. He filled the remaining space with five fictitious advertisements. Franklin then decided to add an additional article, the purported letter from John Paul Jones to Sir Joseph Yorke, and thus take advantage of the second side of the sheet. It is not known whether he drafted this piece anew or printed something he had written earlier. In any case, he removed the advertisements and replaced them with the beginning of the Jones letter, continuing that letter on the verso. To fill out the second page, he reinstated the first two of the original five advertisements. This double-sided version was the one Franklin sent to Adams on April 22, to John Jay on April 24, to Dumas on May 3, and to James Hutton in July.
The form of the hoax was nearly perfect, from the newspaper’s number (No. 705 of Boston’s actual Independent Chronicle and Universal Advertiser was issued in March, 1782) down to the convincingly worded notices of land for sale in Medford and of a missing horse in Salem. The typography would attract no attention except to the most discerning reader, who might have noticed that the type was French rather than English. When he added the John Paul Jones letter, however, Franklin could not resist a subtle clue that would have piqued the curiosity of any printer: he set several elements in the unique italic script that Fournier had cut exclusively for him, and which, unbeknownst to the British, was a hallmark of his Passy Press.

 Horace Walpole needed no such typographic trickery to guess the identity of the author when the hoax (or part of it) found its way into the British press five months later. “Have you seen in the papers the excellent letter of Paul Jones to Sir Joseph Yorke?” Walpole wrote to a friend on October 1. “Elle nous dit bien des vérités! I doubt poor Sir Joseph cannot answer them! Dr. Franklin himself I should think was the author.” The Jones letter had appeared on September 27 in The Public Advertiser, where the publisher speculated that if the piece had not been written by Jones himself, its “contemptuous insolence” proved that it was “the Production of some such audacious Rebel.” The Public Advertiser did not print the first item, the letter from “Capt. Gerrish” quoting one from “James Craufurd.” The publisher may have felt, as James Hutton did, that the news it reported was so exaggerated as to be inconceivable, even by the barbaric standards of this war. Most of the piece, however, ending with Craufurd’s signature, appeared in The Remembrancer; or Impartial Repository of Public Events for 1782, part II, pp. 135–6, where it was attributed to the Boston Chronicle.
 

[before April 22, 1782]
Numb. 705.SUPPLEMENT
TO THE BOSTONINDEPENDENT CHRONICLE.
BOSTON, March 12.
Extract of a Letter from Capt. Gerrish, of the New-England Militia, dated Albany, March 7.
The Peltry taken in the Expedition [See the Account of the Expedition to Oswegatchie on the River St. Laurence, in our Paper of the 1st Instant.] will as you see amount to a good deal of Money. The Possession of this Booty at first gave us Pleasure; but we were struck with Horror to find among the Packages, 8 large ones containing SCALPS of our unhappy Country-folks, taken in the three last Years by the Senneka Indians from the Inhabitants of the Frontiers of New-York, New-Jersey, Pennsylvania, and Virginia, and sent by them as a Present to Col. Haldimand, Governor of Canada, in order to be by him transmitted to England. They were accompanied by the following curious Letter to that Gentleman.


May it please your Excellency,
Teoga, Jan. 3d, 1782.
“At the Request of the Senneka Chiefs I send herewith to your Excellency, under the Care of James Boyd, eight Packs of Scalps, cured, dried, hooped and painted, with all the Indian triumphal Marks, of which the following is Invoice and Explanation.

  
  

No. 1.
Containing 43 Scalps of Congress Soldiers killed in different Skirmishes; these are stretched on black Hoops, 4 Inches diameter; the inside of the Skin painted red, with a small black Spot to note their being killed with Bullets. Also 62 of Farmers, killed in their Houses; the Hoops red; the Skin painted brown, and marked with a Hoe; a black Circle all round, to denote their being surprised in the Night; and a black Hatchet in the Middle, signifying their being killed with that Weapon.


No. 2.
Containing 98 of Farmers killed in their Houses; Hoops red; Figure of a Hoe, to mark their Profession; great white Circle and Sun, to shew they were surprised in the Day-time; a little red Foot, to shew they stood upon their Defence, and died fighting for their Lives and Families.


No. 3.
Containing 97 of Farmers; Hoops green, to shew they were killed in their Fields; a large white Circle with a little round Mark on it for the Sun, to shew that it was in the Day-time; black Bullet-mark on some, Hatchet on others.


No. 4.
Containing 102 of Farmers, mixed of the several Marks above; only 18 marked with a little yellow Flame, to denote their being of Prisoners burnt alive, after being scalped, their Nails pulled out by the Roots and other Torments: one of these latter supposed to be of a rebel Clergyman, his Band being fixed to the Hoop of his Scalp. Most of the Farmers appear by the Hair to have been young or middle-aged Men; there being but 67 very grey Heads among them all; which makes the Service more essential.


No. 5.
Containing 88 Scalps of Women; Hair long, braided in the Indian Fashion, to shew they were Mothers; Hoops blue; Skin yellow Ground, with little red Tadpoles to represent, by way of Triumph, the Tears or Grief occasioned to their Relations; a black scalping Knife or Hatchet at the Bottom to mark their being killed with those Instruments. 17 others, Hair very grey; black Hoops; plain brown Colour; no Mark but the short Club or Cassetete, to shew they were knocked down dead, or had their Brains beat out.


No. 6.
Containing 193 Boys’ Scalps, of various Ages; small green Hoops; whitish Ground on the Skin, with red Tears in the Middle, and black Bullet-marks, Knife, Hatchet, or Club, as their Deaths happened.


No. 7.
211 Girls’ Scalps, big and little; small yellow Hoops; white Ground; Tears; Hatchet, Club, scalping Knife, &c.


No. 8.
This Package is a Mixture of all the Varieties above-mention’d, to the Number of 122; with a Box of Birch Bark, containing 29 little Infants’ Scalps of various Sizes; small white Hoops; white Ground; no Tears; and only a little black Knife in the Middle, to shew they were ript out of their Mothers’ Bellies.


With these Packs, the Chiefs send to your Excellency the following Speech, delivered by Conejogatchie in Council, interpreted by the elder Moore, the Trader, and taken down by me in Writing.


Father,
We send you herewith many Scalps, that you may see we are not idle Friends.
A blue Belt.

Father,
We wish you to send these Scalps over the Water to the great King, that he may regard them and be refreshed; and that he may see our faithfulness in destroying his Enemies, and be convinced that his Presents have not been made to ungrateful People.
A blue and white Belt with red Tassels.
Father,
Attend to what I am now going to say: it is a Matter of much Weight. The great King’s Enemies are many, and they grow fast in Number. They were formerly like young Panthers: they could neither bite nor scratch: we could play with them safely: we feared nothing they could do to us. But now their Bodies are become big as the Elk, and strong as the Buffalo: they have also got great and sharp Claws. They have driven us out of our Country for taking Part in your Quarrel. We expect the great King will give us another Country, that our Children may live after us, and be his Friends and Children, as we are. Say this for us to the great King. To enforce it we give this Belt.
A great white Belt with blue Tassels.
Father,
We have only to say farther that your Traders exact more than ever for their Goods: and our Hunting is lessened by the War, so that we have fewer Skins to give for them. This ruins us. Think of some Remedy. We are poor: and you have Plenty of every Thing. We know you will send us Powder and Guns, and Knives and Hatchets: but we also want Shirts and Blankets.
A little white Belt.
I do not doubt but that your Excellency will think it proper to give some farther Encouragement to those honest People. The high Prices they complain of, are the necessary Effect of the War. Whatever Presents may be sent for them through my Hands, shall be distributed with Prudence and Fidelity. I have the Honour of being
Your Excellency’s most obedient And most humble Servant,
JAMES CRAUFURD.”



It was at first proposed to bury these Scalps: but Lieutenant Fitzgerald, who you know has got Leave of Absence to go for Ireland on his private Affairs, said he thought it better they should proceed to their Destination; and if they were given to him, he would undertake to carry them to England, and hang them all up in some dark Night on the Trees in St. James’s Park, where they could be seen from the King and Queen’s Palaces in the Morning: for that the Sight of them might perhaps strike Muley Ishmael (as he called him) with some Compunction of Conscience. They were accordingly delivered to Fitz, and he has brought them safe hither. To-morrow they go with his Baggage in a Waggon for Boston, and will probably be there in a few Days after this Letter.
I am, &c.
SAMUEL GERRISH.


BOSTON, March 20.
Monday last arrived here Lieutenant Fitzgerald abovementioned, and Yesterday the Waggon with the Scalps. Thousands of People are flocking to see them this Morning, and all Mouths are full of Execrations. Fixing them to the Trees is not approved. It is now proposed to make them up in decent little Packets, seal and direct them; one to the King, containing a Sample of every Sort for his Museum; one to the Queen, with some of Women and little Children: the Rest to be distributed among both Houses of Parliament; a double Quantity to the Bishops.
  
Mr. Willis,
Please to insert in your useful Paper the following Copy of a Letter, from Commodore Jones, directed
To Sir Joseph York, Ambassador from the King of England to the States-general of the United Provinces.



SIR,
Ipswich, New-England, March 7, 1781.
I Have lately seen a memorial, said to have been presented by your Excellency to their High Mightinesses the States-general, in which you are pleased to qualify me with the title of pirate.
A pirate is defined to be hostis humani generis, [an enemy to all mankind]. It happens, Sir, that I am an enemy to no part of mankind, except your nation, the English; which nation at the same time comes much more within the definition; being actually an enemy to, and at war with, one whole quarter of the world, America, considerable parts of Asia and Africa, a great part of Europe, and in a fair way of being at war with the rest.
A pirate makes war for the sake of rapine. This is not the kind of war I am engaged in against England. Our’s is a war in defence of liberty. … the most just of all wars; and of our properties, which your nation would have taken from us, without our consent, in violation of our rights, and by an armed force. Your’s, therefore, is a war of rapine; of course, a piratical war: and those who approve of it, and are engaged in it, more justly deserve the name of pirates, which you bestow on me. It is, indeed, a war that coincides with the general spirit of your nation. Your common people in their ale-houses sing the twenty-four songs of Robin Hood, and applaud his deer-stealing and his robberies on the highway: those who have just learning enough to read, are delighted with your histories of the pirates and of the buccaniers: and even your scholars, in the universities, study Quintus Curtius; and are taught to admire Alexander, for what they call “his conquests in the Indies.” Severe laws and the hangmen keep down the effects of this spirit somewhat among yourselves, (though in your little island you have, nevertheless, more highway robberies than there are in all the rest of Europe put together): but a foreign war gives it full scope. It is then that, with infinite pleasure, it lets itself loose to strip of their property honest merchants, employed in the innocent and useful occupation of supplying the mutual wants of mankind. Hence, having lately no war with your ancient enemies, rather than be without a war, you chose to make one upon your friends. In this your piratical war with America, the mariners of your fleets, and the owners of your privateers were animated against us by the act of your parliament, which repealed the law of God— “Thou shalt not steal,”—by declaring it lawful for them to rob us of all our property that they could meet with on the Ocean. This act too had a retrospect, and, going beyond bulls of pardon, declared that all the robberies you had committed, previous to the act, should be deemed just and lawful. Your soldiers too were promised the plunder of our cities: and your officers were flattered with the division of our lands. You had even the baseness to corrupt our servants, the sailors employed by us, and encourage them to rob their masters, and bring to you the ships and goods they were entrusted with. Is there any society of pirates on the sea or land, who, in declaring wrong to be right, and right wrong, have less authority than your parliament? Do any of them more justly than your parliament deserve the title you bestow on me?
You will tell me that we forfeited all our estates by our refusal to pay the taxes your nation would have imposed on us, without the consent of our colony parliaments. Have you then forgot the incontestible principle, which was the foundation of Hambden’s glorious lawsuit with Charles the first, that “what an English king has no right to demand, an English subject has a right to refuse?” But you cannot so soon have forgotten the instructions of your late honourable father, who, being himself a sound Whig, taught you certainly the principles of the Revolution, and that, “if subjects might in some cases forfeit their property, kings also might forfeit their title, and all claim to the allegiance of their subjects.” I must then suppose you well acquainted with those Whig principles, on which permit me, Sir, to ask a few questions.
Is not protection as justly due from a king to his people, as obedience from the people to their king?
If then a king declares his people to be out of his protection:
If he violates and deprives them of their constitutional rights:
If he wages war against them:
If he plunders their merchants, ravages their coasts, burns their towns, and destroys their lives:
If he hires foreign mercenaries to help him in their destruction:
If he engages savages to murder their defenceless farmers, women, and children:
If he cruelly forces such of his subjects as fall into his hands, to bear arms against their country, and become executioners of their friends and brethren:
If he sells others of them into bondage, in Africa and the East Indies:
If he excites domestic insurrections among their servants, and encourages servants to murder their masters:———
Does not so atrocious a conduct towards his subjects, dissolve their allegiance?
If not,—please to say how or by what means it can possibly be dissolved?
All this horrible wickedness and barbarity has been and daily is practised by the king your master (as you call him in your memorial) upon the Americans, whom he is still pleased to claim as his subjects.
 During these six years past, he has destroyed not less than forty thousand of those subjects, by battles on land or sea, or b starving them, or poisoning them to death, in the unwholesome air, with the unwholesome food of his prisons. And he has wasted the lives of at least an equal number of his own soldiers and sailors: many of whom have been forced into this odious service, and dragged from their families and friends, by the outrageous violence of his illegal press-gangs. You are a gentleman of letters, and have read history: do you recollect any instance of any tyrant, since the beginning of the world, who, in the course of so few years, had done so much mischief, by murdering so many of his own people? Let us view one of the worst and blackest of them, Nero. He put to death a few of his courtiers, place-men, and pensioners, and among the rest his tutor. Had George the third done the same, and no more, his crime, though detestable, as an act of lawless power, might have been as useful to his nation, as that of Nero was hurtful to Rome; considering the different characters and merits of the sufferers. Nero indeed wished that the people of Rome had but one neck, that he might behead them all by one stroke: but this was a simple wish. George is carrying the wish as fast as he can into execution; and, by continuing in his present course a few years longer, will have destroyed more of the British people than Nero could have found inhabitants in Rome. Hence, the expression of Milton, in speaking of Charles the first, that he was “Nerone Neronior,” is still more applicable to George the third. Like Nero and all other tyrants, while they lived, he indeed has his flatterers, his addressers, his applauders. Pensions, places, and hopes of preferment, can bribe even bishops to approve his conduct: but, when those fulsome, purchased addresses and panegyrics are sunk and lost in oblivion or contempt, impartial history will step forth, speak honest truth, and rank him among public calamities. The only difference will be, that plagues, pestilences, and famines are of this world, and arise from the nature of things: but voluntary malice, mischief, and murder are from Hell: and this king will, therefore, stand foremost in the list of diabolical, bloody, and execrable tyrants. His base-bought parliaments too, who sell him their souls, and extort from the people the money with which they aid his destructive purposes, as they share his guilt, will share his infamy,—parliaments, who to please him, have repeatedly, by different votes year after year, dipped their hands in human blood, insomuch that methinks I see it dried and caked so thick upon them, that if they could wash it off in the Thames which flows under their windows, the whole river would run red to the Ocean.
One is provoked by enormous wickedness: but one is ashamed and humiliated at the view of human baseness. It afflicts me, therefore, to see a gentleman of Sir Joseph York’s education and talents, for the sake of a red riband and a paltry stipend, mean enough to stile such a monster his master, wear his livery, and hold himself ready at his command even to cut the throats of fellow-subjects. This makes it impossible for me to end my letter with the civility of a compliment, and obliges me to subscribe myself simply,
JOHN PAUL JONES,whom you are pleased to stile a Pirate.

  

TO BE SOLD,
A CONVENIENT Tan-Yard, LYING IN Medfield, on the Post Road, Half a Mile from the Meeting-House, with a good Dwelling-House and Barn, and about 20 Acres of Land, consisting of Mowing, Plowing, and Pasturing, and an excellent Orchard. For further Particulars enquire of Adam Peters, on the Premises.

  

TO BE SOLD,
A LARGE Tract OF LAND, LYING PARTLY IN Oxford, and partly in Charlton, in the County of Worcester. It is situated on a great Country Road, about Half a Mile from Charlton Meeting-House, and is capable of making a Number of fine Settlements. For further Particulars enquire of Joseph Blaney, of Salem, or Doctor Samuel Danforth, of Boston.

  
[Advertisements from the first edition, not included in the second:]
All Persons INDEBTED TO, OR THAT HAVE ANY Demands on, the Estate of Richard Greenleaf, late of Newbury-Port, Esq; deceased, are requested to bring in their Accounts to Moses Frazier and Mary Greenleaf, Executors to the last Will and Testament of the deceased, for an immediate Settlement.


TO BE SOLD,
A SMALL NEW Brick HOUSE, TWO ROOMS on a Floor, at the South Part of the Town.— Enquire of the Printer.
Strayed OR STOLEN FROM THE Subscriber, living in Salem, a Bay Horse, about seven Years old, a stocky well set Horse, marked I. C. on his off Thigh, trots all. Whoever shall take up said Horse and return him to the Owner, shall be handsomely rewarded.
HENRY WHITE.

